Citation Nr: 0414365	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-00 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an initial rating for a right knee 
disability currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1996 to 
October 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied service connection for bilateral hearing 
loss, and granted service connection for residuals of 
arthroscopic surgery of the right knee with partial anterior 
cruciate ligament tear and patellofemoral syndrome, assigning 
an initial evaluation of 10 percent.  The rating decision 
also denied service connection for a low back disability.

The Board received correspondence from the veteran in April 
2004.  Two letters from medical offices described worsening 
left knee pain.  The veteran's left knee is secondarily 
service-connected and currently evaluated as 10 percent 
disabling.  The RO should address the new evidence 
accordingly. 

As discussed below, the issue of entitlement to service 
connection for a low back disability is remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  The evidence of record shows that the veteran does not 
currently have hearing loss for the purposes of applying the 
laws administered by VA.

2.  The veteran's right knee disability is manifested by 
episodes of locking, pain and effusion in the joint.


CONCLUSION OF LAW

1.  Hearing loss was not incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2003).

2.  The criteria for assignment of a 20 percent rating for a 
right knee disability have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5258, 5259 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board examines 
VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5103, 5103A, 5106, 5107 (West 2002), 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003), for the pending 
case.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Additionally, VA must indicate which portion of that 
information should be provided by the claimant, and which 
portion VA will try to obtain on the claimant's behalf.  The 
RO accomplished this in an August 2001 VCAA letter.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, a substantially 
complete application was received prior to the date of VCAA 
enactment.  Thereafter, a December 2000 rating decision 
denied service connection for bilateral hearing loss, and 
granted service connection for a right knee disability 
assigning an evaluation of 10 percent.  Only after that 
rating action did the AOJ, in August 2001, provide notice to 
the claimant regarding what information and evidence is 
needed to substantiate the claim, and which portion of that 
information should be provided by the claimant, and which 
portion VA will try to obtain on the claimant's behalf.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication, the timing 
of the notice does not comply with the Pelegrini court's 
declaration.  Although the Court did not address whether, 
and, how, the Secretary can properly cure a defect in the 
timing of the notice, the possibility that a notice error of 
this kind may be non-prejudicial to a claimant remains open.  
Id. 

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis.  
Thus, it is appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication VCAA notice 
constitutes harmless error, especially because an AOJ 
determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104 (2003).  

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
Although the notice provided to the appellant in August 2001 
was not given prior to the first AOJ adjudication of the 
claim, the AOJ provided notice prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The RO also 
generally advised him to submit any evidence in support of 
his claim that he had in his possession, and that they would 
assist him in obtaining any evidence he was not able to 
obtain on his own.  Pelegrini, 17 Vet. App. at 422; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  After 
providing notice, the AOJ readjudicated the case and provided 
Supplemental Statements of the Case to the appellant.  The 
claimant has been presented with opportunities to submit 
evidence and argument in support of his claim, and to respond 
to VA notices. 

Therefore, deciding the appeal is not prejudicial to the 
claimant.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records, an 
August 2000 VA examination, September 2001 VA audiological 
examination, March and May 2001 medical records from a 
private physician, June 2002 treatment records from the 
Portland VA Medical Center (VAMC), a December 2002 MRI 
report, January 2003 medical records from surgery, a March 
2003 VA audiological examination, and a March 2003 VA 
examination are on file.  Also, there is no indication of 
relevant and outstanding records that should be garnered.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c) (2003). 

The veteran was afforded a VA medical examination and 
audiological examination in March 2003.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  The 
examination reports obtained contain sufficient information 
to decide the issues on appeal.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  Thus, further examinations are not 
necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled for this appeal.

I.  Service Connection for Hearing Loss

Facts

In August 2000, the veteran received an audiological 
examination for separation purposes.  The veteran's left ear 
pure tone thresholds were 5, 5, 10, 20, and 20 decibels at 
500, 1,000, 2,000, 3,000, and 4,000 hertz, respectively, and 
right ear pure tone thresholds were 10, 0, 15, 30, and 35 
decibels at the same tested frequencies.  Compared to an 
earlier audiogram, the examiner noted a threshold shift in 
left ear of 5, 10, 10, and 5 decibels at 1000, 2000, 3000, 
and 4,000 hertz, and a threshold shift of 0, 15, 20, and 20 
decibels at the same frequencies.

A September 2001 VA audiological examination revealed the 
following:  The veteran's left ear pure tone thresholds were 
5, 5, 5, 20, and 25 decibels at 500, 1,000, 2,000, 3,000, and 
4,000 hertz, respectively, and right ear pure tone thresholds 
were 10, 10, 10, 20, and 35 decibels at the same tested 
frequencies.  Speech discrimination was 100 percent correct 
on both ears.  The examiner noted that pure tone air and bone 
conduction thresholds revealed hearing within normal levels, 
through 3,000 hertz sloping to a mild noise-induced 
sensorineural loss in the higher frequencies, with good word 
recognition bilaterally, that more than likely than not was 
related to the veteran's noise exposure in the Marine Corp.  
The examiner recommended annual audiological examination and 
hearing conversation.  

A March 2003 VA audiological examination revealed the 
following:  The veteran's left ear pure tone thresholds were 
10, 10, 10, 20, and 25 decibels at 500, 1,000, 2,000, 3,000, 
and 4,000 hertz, respectively, and right ear pure tone 
thresholds were 10, 15, 15, 20 and 35 decibels at the same 
tested frequencies.  Speech discrimination was 100 percent 
correct on both ears.  The examiner stated that puretone air 
and bone conduction thresholds were within normal limits with 
a mild noise-induced notch.  Annual audiological examination 
and hearing conservation were recommended.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered a disability only if at least one of the 
thresholds for the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; the thresholds for at 
least three of the frequencies are greater than 26 decibels; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 
155 (1993).

Analysis 

The veteran contends that, even if his hearing loss in 
noncompensable, he should still be service connected in the 
event his hearing ever worsens.  VA regulation, however, 
defines when hearing loss is a "disability" to be assessed 
under service connection principles.

Particularly, 38 C.F.R. § 3.385 provides conditions to 
designate hearing loss a disability "for the purposes of 
applying the laws administered by VA":  (1) the auditory 
threshold in any of the frequencies is 40 decibels or 
greater; or (2) the auditory thresholds for at least three of 
the frequencies are 26 or greater; or (3) when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Here, the most recent VA audiological 
examination reveals that the veteran's left ear pure tone 
thresholds were 10, 10, 10, 20, and 25 decibels at 500, 
1,000, 2,000, 3,000, and 4,000 hertz, respectively, and right 
ear pure tone thresholds were 10, 15, 15, 20 and 35 decibels 
at the same tested frequencies.  Speech discrimination was 
100 percent correct on both ears.  These scores do not 
fulfill any of the three conditions cited in 38 C.F.R. 
§ 3.385.

Hearing loss, unlike other disorders, must manifest to a 
certain degree to be considered for service connection.  The 
Board is bound to apply the law, and as such, cannot grant 
service connection for the claimed hearing loss.  

II.  Initial Rating for a Right Knee Disability

Facts

The veteran's service medical records indicate that in 
February 1999 the veteran underwent a right knee arthroscopy 
with a debridement of a complex meniscal tear after an injury 
in service.  Prior to surgery the veteran complained of a 
"locked knee."  He declined ACL repair surgery.  An 
examiner noted that after the surgery the veteran's knee no 
longer "locked," but that he continued to experience right 
knee pain.

At an August 2000 VA examination the veteran reported that 
the right knee no longer locked, but he complained of 
"buckling" and experienced pain and weakness around the 
peripatellar area.  The veteran also complained of stiffness, 
swelling, inflammation, instability, fatigue and lack of 
endurance.  He felt dull throbbing pain under the right knee 
cap all of the time.  Flare-ups occurred after running, 
excessive walking, and excessive standing.  The veteran 
described the symptoms as "horrible," lasting one to two 
days.  He took Motrin for pain.  

Upon examination, the veteran had full range of movement, but 
there was a painful terminal flexion and hyperextension of 
the knee joint.  There was tenderness to palpation on the 
undersurface of the patella and peripatellar area, and 
infrapatellar region.  Drawer and McMurry tests were within 
normal limits.  There was mild buckling of the knee joint 
posteriorly.  There was no heat, redness, swelling, or 
effusion at that time.  The examiner noted mild instability 
of the right knee joint.  The veteran's posture and gait were 
normal.  Range of motion of the right knee was within normal 
limits.  The veteran was diagnosed as having status-post 
locked right knee with displaced complex tear of the medial 
meniscus and partial ACL tear status-post debridement with 
patellofemoral syndrome.  

March 2001 medical records from a private physician, Dr. 
Ballard, reported that the veteran sought treatment after 
stepping off of a machine at work and twisting the right 
knee.  The veteran reported that his right knee felt stiff, 
and at times bothered him if he twisted or turned to the 
right any degree.  On such occasions, he felt "sharp 
stabbing pain."  The veteran reported that he did not have a 
history of the knee "giving out," and that since the 
surgery for the meniscal tear he had "done well" as far as 
being able to run, jump, and did all of his activities with 
"no problem."  Upon physical examination, there was mild 
effusion of the right knee.  There was no tenderness under 
the medial or lateral facets of the patella.  There was no 
pain to patellar compression, or to varus or valgus 
stressing.  He had a negative Lachman.  There was minimal 
medial and lateral jointline tenderness.  Most of the 
veteran's pain occurred with a flexed knee and internal and 
external rotation forces being applied when he came up to 30 
degrees extension.  Also, there was a "catching" with sharp 
pain inside the knee.  The physician diagnosed the veteran as 
having right knee strain with possible meniscal tears. 

At a follow-up visit with Dr. Ballard the veteran reported 
that he had difficulty going up stairs, and bending the knee 
produced a "popping."  Pivoting caused popping also, but no 
significant pain.  He experienced a throbbing sensation while 
walking.  Dr. Ballard's diagnosis did not change.

In May 2001, the veteran reported to Dr. Ballard that his 
symptoms had returned, and described a "tight pain" over 
the outside of the knee.  At times, he felt that there was 
"catching."  Upon examination, the knee showed no effusion.  
There was no significant jointline tenderness.  The veteran 
had tenderness over the lateral facet of the patella, and 
over the lateral parapatellar retinaculum.  No instability of 
the knee was noted.  Dr. Ballard recommended an MRI and 
continued physical therapy.

The subsequent MRI revealed minimal knee effusion, and no 
meniscal tears.  The veteran reported that he was slowly 
getting better, and that physical therapy helped.  He still, 
though, was bothered by sharp pain upon quick turns.  The 
veteran did not describe that the knee gave out, but 
articulated some painful crepitus and cracking over the 
lateral aspect of the knee.  Dr. Ballard diagnosed the 
veteran as having chronic right knee pain, patellofemoral in 
nature.  

In June 2002 the veteran sought treatment at the VAMC 
reporting that the right knee "really hurt."  The examiner 
noted that the veteran favored the right knee, and had 
quadriceps atrophy.  The knee had mild swelling, the anterior 
drawer was 1+, Lachman's 1+, and the McMurray's was positive.  
The veteran had some tenderness both laterally and medially.  
The patella had crepitus with motion, and 10cc effusion was 
noted on the right knee.  The veteran elected to proceed with 
anterior cruciate ligament (ACL) surgery, but the examiner 
noted that the major complaint of pain concerned the patella.  
A radiology report noted small joint effusion and mild 
osteoarthritis.  

A December 2002 MRI report from Diagnostic Imaging Associates 
noted the following:  mild tricompartmental osteoarthritic 
changes most pronounced in the lateral compartment; small 
joint effusion at the posterior horn of the lateral meniscus; 
a possibly torn and misplaced part of the meniscus; prominent 
fluid around the popliteus tendon sheath with several 
probable small loose bodies within the tendon sheath with 
some having the characteristics of cartilage with the likely 
donor site a large 2.5 x 2 centimeter full thickness 
cartilage defect involving the trochlear groove of the distal 
femur; and probable 5 mm cartilage flap involving the 
posterior weight bearing surface of the lateral femoral 
condyle, as well as a likely 5 millimeter full-thickness 
cartilage defect involving the anterolateral aspect of the 
lateral femoral condyle.  

In January 2003, the veteran underwent surgery, and a private 
physician, Dr. Snider, performed a right knee arthroscopy and 
chondroplasty of the femoral trochlea and lateral femoral 
condyle.  The significant finding during surgery involved an 
area of deep and complete articular loss involving the 
femoral trochlea.  There were several flaps of this articular 
cartilage "simply peeling off" of the subchondral bone, 
grossly loose and unstable.  More of these were posterior and 
appeared fresher.  There was some incipient fibrocartilage 
healing superiorly and the lesion in this area appeared 
older.  The postoperative diagnosis was 
chonromalacia/degenerative chondrosis, femoral trochlea, and 
degenerative chondrosis or chondromalacia, lateral femoral 
condyle.  

A March 2003 VA examination noted a mild effusion of the 
right knee.  There was tenderness of the patellofemoral 
joints, patellofemoral crepitation, and popping.  The veteran 
had range of motion on the right of 0 to 115 degrees limited 
by pain.  There was no lateral collateral, medial collateral, 
or cruciate ligament laxity identified on the right knee.  
There was one inch of quadriceps atrophy on the right.  The 
examiner expected that during flare-ups of pain the veteran 
would experience additional loss of motion of 10 to 15 
degrees in flexion and mild alteration in gait and ambulatory 
entrance.  The veteran reported that he had pain on a daily 
basis, swelling and morning stiffness, intermittent catching 
and locking.  He used a brace intermittently, and took Motrin 
for pain.  He reported that the range of motion of the right 
knee was chronically reduced, and flare-ups of pain occurred 
when kneeling and squatting.  Climbing stairs caused 
increased swelling, loss of range of motion, and 
incoordination in gait.  Repetitive movement caused pain, and 
his knee locked.  The veteran reported that he did not 
experience collapsing of the knee.  Finally, the veteran was 
diagnosed as having degenerative joint disease of the right 
knee, status post multiple arthroscopic procedures with 
quadriceps atrophy.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2003).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2003).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2003).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  More recently the Court determined that for an 
initial rating of a disability following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability. The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  
38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II (2003).  Evaluations for limitation of flexion of a 
knee are assigned as follows:  Flexion limited to 60 degrees 
is 0 percent, flexion limited to 45 degrees is 10 percent, 
flexion limited to 30 degrees is 20 percent, and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2003).  
 
Evaluations for limitation of extension of the knee are 
assigned as follows:  Extension limited to 10 degrees is 10 
percent, extension limited to 15 degrees is 20 percent, 
extension limited to 20 degrees is 30 percent, extension 
limited to 30 degrees is 40 percent, and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2003).  

Degenerative arthritis established by X-ray evidence will 
also be rated on the basis of limitation of motion under the 
proper diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  
Only when the limitation of motion of the specific joint is 
noncompensable under the appropriate diagnostic code a rating 
of 10 percent is applicable for each such major joint or 
group of minor joints affected by limitation of motion.

Under Diagnostic Code 5256 for ankylosis of the knee, a 30 
percent rating is assigned for ankylosis at a favorable angle 
in full extension, or in slight flexion between 0 and 10 
degrees.  A 40 percent rating is assigned for ankylosis in 
flexion between 10 and 20 degrees.  A 50 percent rating is 
assigned for ankylosis in flexion between 20 and 45 degrees.  
A maximum 60 percent rating is assigned for extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more.

Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  

Under Diagnostic Code 5258, a maximum 20 percent rating is 
assigned for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.
 
Under Diagnostic Code 5259, a maximum 10 percent rating is 
assigned for symptomatic removal of semilunar cartilage.

Diagnostic Code 5262 provides for tibia and fibula 
impairment.  A maximum 40 percent rating is assigned for 
nonunion of, with loose motion, requiring brace; malunion of 
with marked knee or ankle disability warrants a 30 percent 
evaluation; with moderate knee or ankle disability warrants a 
20 percent evaluation; and with slight knee or ankle 
disability warrants a 10 percent evaluation.

Analysis

As a preliminary matter, the veteran submitted new evidence 
to the Board in April 2004 concerning the left knee.  As this 
decision is evaluating the right knee disability, the new 
evidence is therefore not material for resolution of the 
pending appeal.  The new evidence has been referred to the 
RO.

The RO assessed the veteran's right knee condition under 
Diagnostic Code (DC) 5259.  The evidence of record, however, 
illustrates that there is effusion in the joint and locking 
pain of the right knee.  Given the veteran's medical history 
and symptomatology, the currently assigned diagnostic code is 
not appropriate.  See Tedeschi v. Brown, 7 Vet. App. 411 
(1995); Pernorio v. Derwinski, 2 Vet. App. 625 (1992) 
(holding that the Board shall explain the change of a DC).  

Particularly, a March 2001 examination, a May 2001 
examination, a June 2002 MRI, a December 2002 MRI, as well as 
the most recent VA examination in March 2003, indicated small 
joint effusion.  Moreover, after the injury and before the 
in-service surgery, the veteran complained primarily of a 
"locked knee."  This symptom, though abated for a period, 
has continued to manifest intermittently.  The veteran stated 
at the most recent VA examination in March 2003 that his knee 
locked upon repetitive motion.  As such, DC 5258, addressing 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint, is the most 
appropriate rating criteria at the maximum 20 percent.  

Though the veteran was diagnosed as having degenerative joint 
disease of the right knee at the March 2003 VA examination, a 
rating under DC 5003 would not render a more favorable 
rating.  For example, DC 5003 instructs that incidence of 
arthritis be rated under the limitation of motion DC's 5260 
and 5261.  In the event that any limitation of motion is 
noncompensable and upon confirmation by X-ray evidence of 
arthritis, the veteran would be entitled to a 10 percent 
evaluation, or a 20 percent rating if he had occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  In this case, the veteran does not have 
compensable limitation of motion as illustrated by the March 
2003 VA examination where he had range of motion on the right 
to 115 degrees.  A December 2001 MRI indicated mild 
tricompartmental osteoarthritic changes.  There is no 
objective evidence, however, that the veteran experienced 
occasional incapacitating exacerbations.  Rather, the 
symptoms described by the veteran in the March 2003 VA 
examination occurred during various activities.  Therefore, 
under DC 5003, the veteran would be entitled to only a 10 
percent rating.  

Furthermore, though VA General Counsel asserts that separate 
ratings under DC 5003 and DC 5257 (recurrent subluxation or 
lateral instability) is permissible, there is no evidence 
that the veteran has instability of the knee or subluxation.  
VAOGCPREC. 23-97 (July 1, 1997).  Thus, applying this General 
Counsel opinion does not provide an additional rating beyond 
the 10 percent mentioned above under DC 5003.

Because DC 5258 offers a more favorable rating and its 
criteria more nearly approximates the disability picture, the 
Board declines to evaluate the right knee disability under DC 
5003.  38 C.F.R. § 4.7. 

Other Diagnostic Criteria have been considered, but they do 
not reflect the veteran's current disability, nor offer a 
higher rating at this time.  That is, the veteran does not 
have ankylosis of the knee (DC 5256), compensable limitation 
of motion (DC's 5260 and 5261), impairment of tibia and 
fibula (DC 5262), or genu recurvatum (DC 5263).  As stated 
above, DC 5259, under which the RO rated the right knee 
disability at the maximum 10 percent, does not offer criteria 
that best approximates the veteran's disability picture, nor 
does it offer a more favorable rating than DC 5258.  

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  38 
C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 204-
07.  When considering the veteran's pain, a 20 percent rating 
is warranted for the right knee.  That is, the maximum 20 
percent rating under DC 5259 takes into consideration the 
veteran's complaints of knee pain.  Thus, 38 C.F.R. § 4.40, 
4.45 and 4.59 do not provide a basis for a higher rating.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1).  The 
record, however, lacks evidence that the veteran's right knee 
disability has resulted in marked interference with earning 
capacity or employment beyond that interference contemplated 
by the assigned evaluation, or has necessitated frequent 
periods of hospitalization.  

For the reasons and bases stated above, the evidence supports 
a 20 percent evaluation under DC 5258 for the veteran's right 
knee disability.

ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to an initial rating of 20 percent for a right 
knee disability is granted, subject to the laws and 
regulations governing the award of monetary benefits.





REMAND

In December 2000, the RO denied a claim of service connection 
for a low back disability.  The veteran filed a Notice of 
Disagreement for that claim, and also claimed a low back 
disability as secondary to the service-connected right knee 
disability.  In December 2002, the veteran substantively 
appealed the denial of service connection for the low back 
disability.  In January 2004, the RO denied the secondary 
service connection claim for the low back disability.  
Thereafter, the veteran filed another Form VA-9, in which he 
stated he was appealing only the claims of service connection 
for hearing loss and increased evaluation for a right knee 
disability.  The RO should clarify whether the veteran 
intended to withdraw the service connection claim for a low 
back disability from appellate status.  See 38 C.F.R. 
§ 20.204 (2003).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should ensure compliance 
with all notice and assistance 
requirements in the VCAA.

2.  The RO should clarify whether the 
veteran intended to withdraw the claim 
of service connection for a low back 
disability.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



